Title: John C. Hamilton to James Madison, 20 June 1833
From: Hamilton, John
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    New York
                                
                                June 20th. 1833.
                            
                        
                        Mr. J. C. Hamilton has the Honor to acknowledge the receipt by this days Mail of the Extract from Mr.
                            Madisons notes of the Debates in the Convention of 1787.
                        He is duly sensible of Mr. Madisons prompt acquiescence to his request for a copy of this paper and begs
                            leave through him to present his most respectful compliments to Mrs. Madison.
                        
                            
                                
                            
                        
                    